Exhibit 10.8
Grant No.:
CAPITALSOURCE INC.
THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
FOR DIRECTORS
     CapitalSource Inc., a Delaware corporation (the “Company”), hereby grants
shares of its common stock (“Stock”) to the Grantee named below, subject to the
vesting and other conditions set forth below. Additional terms and conditions of
the grant are set forth in the attached Restricted Stock Agreement (the
“Agreement”) and in the Company’s Third Amended and Restated Equity Incentive
Plan (as amended from time to time, the “Plan”).
Name of Grantee:
Grantee’s Social Security Number:
Number of shares of Restricted Stock:
Grant Date:
Vest Base Date:
Vesting Schedule:
     By your signature below, you agree to all of the terms and conditions
described herein, in the attached Agreement and in the Plan, a copy of which is
also attached. You acknowledge that you have carefully reviewed the Plan, and
agree that the Plan will control in the event any provision of this cover sheet
or Agreement should appear to be inconsistent.

                 
 
      Date:        
 
Grantee
         
 
   
 
               
 
      Date:        
 
CapitalSource Inc.
         
 
   
Title:
               

Attachment
     This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



CAPITALSOURCE INC.
THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
FOR DIRECTORS

     
Restricted Stock
  This Agreement evidences an award of shares of Stock in the number set forth
on the cover sheet and subject to the vesting and other conditions set forth
herein, in the Plan and on the cover sheet (the “Restricted Stock”).
 
   
Transfer of Restricted Stock
  Restricted Stock may not be sold, assigned, transferred, pledged, hypothecated
or otherwise encumbered, whether by operation of law or otherwise, nor may the
Restricted Stock be made subject to execution, attachment or similar process. If
you attempt to do any of these things, the Restricted Stock will immediately
become forfeited.
 
   
Issuance and Vesting
  The Company will issue your Restricted Stock in the name set forth on the
cover sheet.
 
   
 
  Your right to the Stock under this Restricted Stock grant and this Agreement
shall vest in accordance with the vesting schedule set forth on the cover sheet
so long as you continue in Service on the vesting dates set forth on the cover
sheet.
 
   
 
  Notwithstanding your vesting schedule, the Restricted Stock will become 100%
vested upon your termination of Service due to your death or Disability if you
have provided Services to the Company for at least one (1) year at the time your
Service terminates.      
 
  Notwithstanding any other provision in this Agreement, the Plan or any other
agreement between the Grantee and the Company or any Affiliate of the Company to
the contrary (including without limitation the cover sheet and the paragraph
below under the heading “ The Plan”), the Restricted Stock granted hereunder
shall not become vested, by acceleration or otherwise, and shares of Stock shall
not be delivered to the Grantee pursuant to or in connection with such
Restricted Stock, in each case in connection with any termination of employment
or other event to the extent such vesting, acceleration or delivery would result
in the Company violating the five percent exception on fast vesting of awards of
restricted stock or restricted stock units pursuant to Section 11.2 of the Plan.
To the extent that such vesting, acceleration or delivery is prohibited pursuant
to the foregoing, the Grantee shall receive a cash payment equivalent to the
Fair Market Value of such Restricted Stock on the date that such Restricted
Stock would otherwise have vested or been accelerated or such Shares would
otherwise have been delivered, in each case if not for the provisions of this
paragraph, and such Restricted Stock shall be terminated and forfeited. Such
cash payment will be consideration for the forfeiture of such Restricted Stock.

2



--------------------------------------------------------------------------------



 



     
Evidence of Issuance
  The issuance of the Stock under the grant of Restricted Stock evidenced by
this Agreement shall be evidenced in such a manner as the Company, in its
discretion, will deem appropriate, including, without limitation, book-entry,
registration or issuance of one or more Stock certificates, with any unvested
Restricted Stock bearing the appropriate restrictions imposed by this Agreement.
As your interest in the Restricted Stock vests, the recordation of the number of
shares of Restricted Stock attributable to you will be appropriately modified if
necessary. In so far as any share certificates are issued for unvested
Restricted Stock, such certificates shall be held in escrow and shall contain an
appropriate legend. If the Company utilizes book-entry form, appropriate
restrictions will be noted in the Company records.
 
   
Forfeiture of Unvested Restricted Stock
  Unless the termination of your Service triggers accelerated vesting of your
Restricted Stock pursuant to the terms of this Agreement, the Plan, or any other
written agreement between the Company (or any Affiliate) and you, you will
automatically forfeit to the Company all of the unvested shares of Restricted
Stock in the event your Service terminates for any reason.
 
   
Section 83(b) Election
  Under Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”), the difference between the purchase price paid for these shares of
Stock and their Fair Market Value on the date any forfeiture restrictions
applicable to such shares lapse will be reportable as ordinary income at that
time. For this purpose, “forfeiture restrictions” include the forfeiture of
unvested Stock described above. You may elect to be taxed at the time these
shares in restricted form are acquired rather than when such shares cease to be
subject to such forfeiture restrictions by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days after the Grant Date. You will have to make a tax payment to the
extent of the Fair Market Value of these shares on the Grant Date. The form for
making this election is attached as Exhibit A hereto. Failure to make this
filing within the thirty (30) day period will result in the recognition of
ordinary income by you (in the event the Fair Market Value of the shares
increases after the date of purchase) as the forfeiture restrictions lapse.
 
   
 
  YOU ACKNOWLEDGE THAT IT IS YOUR SOLE DECISION AND RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b). YOU ALSO ACKNOWLEDGE
THAT YOUR SECTION 83(b) ELECTION IS NOT REVOCABLE AND THAT YOU WILL NOT BE ABLE
TO RECOUP OR RECOVER ANY TAXES PAID IN CONNECTION WITH THE SECTION 83(b)
ELECTION FOR ANY REASON, INCLUDING ON FORFEITURE OF THE UNVESTED SHARES OF

3



--------------------------------------------------------------------------------



 



     
 
  STOCK IN CONNECTION WITH ANY TERMINATION OF SERVICE WITH THE COMPANY. YOU ALSO
ACKNOWLEDGE THAT THESE SHARES OF STOCK ARE STILL SUBJECT TO FORFEITURE
RESTRICTIONS WHICH WILL NOT LAPSE BY VIRTUE OF YOUR SECTION 83(b) ELECTION OR
PAYMENT OF TAXES IN CONNECTION WITH SUCH ELECTION AND THAT YOU WILL FORFEIT ANY
UNVESTED SHARES AT THE TIME OF YOUR TERMINATION OF SERVICE EVEN THOUGH YOU HAVE
ALREADY MADE A SECTION 83(b) ELECTION AND PAID THE TAXES ON SUCH UNVESTED SHARES
IN CONNECTION WITH SUCH ELECTION. THE COMPANY AND ITS REPRESENTATIVES WILL NOT
MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY ON YOUR OWN ADVISORS
WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE ANY 83(b) ELECTION,
INCLUDING WITH RESPECT TO THE RISKS INVOLVED IF THE FAIR MARKET VALUE OF THESE
SHARES OF STOCK FALLS AFTER THE GRANT DATE.
 
   
Withholding Taxes
  You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting or receipt of the Restricted Stock. In the event that the Company
determines that any federal, state, local or foreign tax or withholding payment
is required relating to the vesting or receipt of Stock arising from this grant,
the Company shall have the right to require such payments from you, or withhold
such amounts from other payments due to you from the Company or any Affiliate
(including withholding the delivery of vested shares of Stock otherwise
deliverable under this Agreement).
 
   
Retention Rights
  This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company (or any Affiliate) in any capacity. Unless otherwise
specified in an employment or other written agreement between the Company (or
any Affiliate) and you, the Company (and any Affiliate) reserve the right to
terminate your Service at any time and for any reason.
 
   
Stockholder Rights
  You will be entitled to receive, upon the Company’s payment of a cash dividend
on outstanding shares of Stock, an amount of cash, Restricted Stock or
Restricted Stock Units (as determined by the Company from time to time) equal to
the per-share dividend paid on the shares of Restricted Stock that you hold as
of the record date for such dividend, which shall be subject to the same
vesting, forfeiture and other conditions as the associated Restricted Stock. No
adjustments are made for dividends, distributions or other rights if the
applicable record date occurs before your certificate is issued (or an
appropriate book entry is made), except as described in the Plan.

4



--------------------------------------------------------------------------------



 



     
 
  Your grant shall be subject to the terms of any applicable agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.
 
   
Legends
  If and to the extent that the shares of Stock are represented by certificates
rather than book entry, all certificates representing the Stock issued under
this grant shall, where applicable, have endorsed thereon the following legends:
 
   
 
  “THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
VESTING, FORFEITURE AND OTHER RESTRICTIONS ON TRANSFER AND OPTIONS TO PURCHASE
SUCH SHARES SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference.
 
   
 
  Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.
 
   
 
  This Agreement, the associated cover sheet, and the Plan constitute the entire
understanding between you and the Company regarding this grant. Any agreements,
commitments or negotiations concerning this grant are superseded; except that
any written employment, consulting, confidentiality, non-competition and/or
severance agreement between you and the Company (or any Affiliate), whether
entered into before or after this Agreement’s effective date, shall supersede
this Agreement with respect to its subject matter unless otherwise provided
herein, provided that no such superseding shall result in a failure to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement or the cover sheet hereto and any changes thereto, other appropriate
personal and financial data about you such as your contact information, payroll
information and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan.
 
   
 
  By accepting this grant, you give explicit consent to the Company to process
any such personal data.

5



--------------------------------------------------------------------------------



 



     
Code Section 409A
  It is intended that this Award comply with Section 409A of the Code
(“Section 409A”) or an exemption to Section 409A. To the extent that the Company
determines that you would be subject to the additional 20% tax imposed on
certain non-qualified deferred compensation plans pursuant to Section 409A as a
result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax. The nature of any such amendment shall be determined by the Company. For
purposes of this Award, a termination of Service only occurs upon an event that
would be a Separation from Service within the meaning of Section 409A.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

6